         Case 1:16-cv-03403-PGG Document 113 Filed 01/02/20 Page 1 of 3



UNITED STA TES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CARLE TO ALLEN,

                                Plaintiff,                         ORDER

               -against -                                     16 Civ. 3403 (PGG)

 NYPD OFFICER JEREMIAH
 WILLIAMS, et al.,

                             Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

                This is a Section 1983 excessive force-failure to intervene case brought by

Plaintiff against four officers of the New York City Police Department. The case proceeded to

trial on April 8, 2019, and on April 10, 2019, the jury returned a verdict for Defendants. (Verdict

(Dkt. No. 99)) Plaintiff now challenges the Clerk of Court's award of costs against him. (Pltf.

Mot. (Dkt. No. 110)) For the reasons stated below, Plaintiffs motion will be denied.

                Following the jury's April 10, 2019 defense verdict, on May 13, 2019, Defendants

filed a notice of application for a costs award against Plaintiff. (Notice of Bill of Costs (Dkt. No.

106)) Defendants sought to recover: (1) $3,163.50 for "[f]ees of the court reporter for all or any

part of the transcript necessarily obtained for use in this case"; (2) $20.00 for docket fees; and (3)

$578.80 for deposition transcripts. (Bill of Costs (Dkt. No. 106-1). Plaintiff objected to the Bill

of Costs, arguing that the request to recover the costs of transcripts should be denied, as

"Defendants have not demonstrated that the trial transcript was necessarily obtained for use

during the trial." (Knudsen Deel. (Dkt. No. 108) { 3) Plaintiff also argued that Defendants are

not entitled to costs for deposition transcripts. (Id. {5)
         Case 1:16-cv-03403-PGG Document 113 Filed 01/02/20 Page 2 of 3



               On May 29, 2019, the Clerk of Court assessed costs against Plaintiff in the

amount of $3,183.50. (Taxation of Costs (Dkt. No. 109)) This determination reflects the cost of

the trial transcripts and the docket fees, but not expenses associated with deposition transcripts.

(Id.) On June 5, 2019, Plaintiff filed the instant motion, seeking an order "striking the taxation

of daily trial transcripts from the Clerk's assessment of costs in favor of the defendants." (Pltf.

Mot. (Dkt. No. 110)) Plaintiff contends that Defendants have not demonstrated that daily trial

transcripts were necessary for use at trial. (Pltf. Br. (Dkt. No. 111) at 3) According to Plaintiff,

where as here- the trial was "a short, three-day trial," where Defendants "had two attorneys at

trial and a third attorney in the gallery," and where "the subject matter of the trial was not

complex," "requests for costs of the trial transcript are routinely deemed [merely] a convenience

of counsel," rather than necessary for trial, "and are thus denied." (Id.)

               Fed. R. Civ. P. 54(d)(l) - which governs the taxation of costs against an

unsuccessful litigant - provides that "costs - other than attorneys' fees - should be allowed to the

prevailing party." Fed. R. Civ. P. 54(d)(l). This District's Local Rules provide that "[t]he cost

of any part of the original trial transcript that was necessarily obtained for use in this Court or on

appeal is taxable. Convenience of counsel is not sufficient." S.D.N.Y. Local Rule 54.l(c)(l).

"A district court reviews the clerk's taxation of costs by exercising its own discretion to decide

the cost question [it]self." Whitfield v. Scully, 241 F.3d 264,269 (2d Cir. 2001) (internal

quotation marks and citation omitted).

               Here, before the trial began, this Court asked defense counsel whether they

intended to order daily transcripts. Counsel responded that [their] policy is that [they] don't

order the transcript unless your Honor orders us to do so," given the cost of the transcripts. (Tr.

39-40 (Dkt. No. 100)) This Court then "direct[ed] that [defense counsel] pay for the transcript,"

so that a transcript would be available to the jurors, should they request to consult the transcript

                                                  2
         Case 1:16-cv-03403-PGG Document 113 Filed 01/02/20 Page 3 of 3



during their deliberations. (Id. at 40) Because the Court ordered defense counsel to obtain daily

transcripts, these transcripts were not for the "[c ]onvenience of counsel," but instead were

"necessarily obtained for use in this Court." See S.D.N.Y. Local Rule 54. l(c)(l). Accordingly,

the Clerk properly included in the award of costs the expense associated with the trial transcripts.

Plaintiffs motion to strike those costs is therefore denied. 1

                                          CONCLUSION

                For the reasons stated above, Plaintiffs motion challenging the taxation of costs

against Plaintiff is denied. The Clerk of Court is directed to terminate the motion. (Dkt. No.

110)

Dated: New York, New York
       January 2, 2020

                                                SO ORDERED.



                                                Paul G. Gardephe
                                                United States District Judge




1
   While Plaintiff points to several cases in which courts have concluded that daily trial
transcripts were not "necessarily obtained" (Pltf. Br. (Dkt. No. 111) at 3-4), Plaintiff points to no
instance in which a court denied recovery of costs for transcripts that the court directed counsel
to order.
                                                   3
